DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on March 05, 2020 and preliminary amendment filed on 06/28/2022.  In virtue of this preliminary amendment:
Claims 2-3, 12-13 and 22-23 are cancelled; and thus,
Claims 1, 4-11, 14-21 and 24-31 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/09/2020 and 04/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1, 11 and 21 are objected to because of the following informalities:  
Claim 1, in lines 6-7, “{Claims 1 and 2 as originally filed, and paras. [00057] and [00058]}” should be deleted
Claim 11, in line 7, “{Claims 1 and 2 as originally filed, and paras. [00057] and [00058]}” should be deleted
Claim 21, in lines 18-19, “{Claims 1 and 2 as originally filed, and paras. [00057] and [00058]}” should be deleted
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claim 1, the recitation of “a layer of one type of metal having a thickness equal to or greater than a skin depth corresponding to a carrier frequency of signals” recited in lines 9-10 renders the claim indefinite since it is not clear (1) “a skin depth” of what element being compared to a thickness thereof; (2) how a layer having a thickness being relative to a carrier frequency of signals thereof; and (3) what is “signals” applicant intended to be?
As claim 11, the recitation of “a layer of one type of metal having a thickness equal to or greater than a skin depth corresponding to a carrier frequency of signals” recited in lines 9-11 renders the claim indefinite since it is not clear (1) “a skin depth” of what element being compared to a thickness thereof; (2) how a layer having a thickness being relative to a carrier frequency of signals thereof; and (3) what is “signals” applicant intended to be?
As claim 21, the recitation of “a layer of one type of metal having a thickness equal to or greater than a skin depth corresponding to a carrier frequency of signals” recited in lines 21-23 renders the claim indefinite since it is not clear (1) “a skin depth” of what element being compared to a thickness thereof; (2) how a layer having a thickness being relative to a carrier frequency of signals thereof; and (3) what is “signals” applicant intended to be?
Claims 4-10, 14-20 and 24-31 are also rejected under 112 second paragraph as being dependent upon rejected claims 1, 11 and 21, respectively.
Allowable Subject Matter
Claims 1, 4-11, 14-21 and 24-31 would be allowable if corrected to overcome the 112 second paragraph rejection set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Hiramatsu – US 8,706,050
Prior art Clark et al. – US 2015/0349433
Prior art Hiramatsu et al. – US 2005/0190101
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 24, 2022